 In the Matter of BOSTON HERALD-TRAVELER CORPORATION, AMERICANNEWSPAPERS, INC., HOTEL & RAILROAD NE-,vs CO., WILSON TISDALE CO.,INC., JOHN J. GRADY, GLOBE NEWSPAPER COMPANY, POST PUBLISHINGCOMPANY, THE BOSTON DAILY NEWSPAPERSandOIL WORKERS INTER-`NATIONAL UNION, LOCAL No. 381 (C. I. 0.)Case No.R.-4531.-Decided December24, 1942Jurisdiction:newspaper printing and distributing industry.Investigation and Certification of Representatives:existence of question : re-fusal to accord recognition because of alleged existing contract; renewed con-tract held no bar to, when renewal was not binding at time executed and didnot become effective until after petitioner had given notice to employer of itsclaims to representation ; election necessary.Unit Appropriate for Collective Bargaining:all first, second, and third classgarage employees at garages of named employers ; stipulation as to.Ropes,, Gray, Best, Coolidge d Rugg, by Mr. Lon L. Fuller, Messrs.Francis T. Leahy, Edmund J. Blake,andAlfred C. Blake,of Boston,Mass.,for the Companies.Grant & Angoff,byMr. Sidney S. Grant,of Boston, Mass., for theC. I. O.Messrs. John J. DonnellanandJohn Clayton,of Boston, Mass., forthe I. A. M.Mr. Seymour J. Spelman,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon amended petition duly filed by Oil Workers InternationalUnion, Local No. 381 (C. I.0.), herein called the C. 1. 0., alleging thata question affecting commerce had arisen concerning the representa-tion of employees of Hotel and Railroad News Co., Boston, Massa-chusetts, herein called the News Company, American Newspapers, Inc.,Boston, Massachusetts, herein called the American, Boston Herald-Traveler Corporation, Boston, Massachusetts, herein called the Herald--Traveler,Wilson Tisdale Co., Inc., South Boston, Massachusetts,herein called the Wilson Company, and John J. Grady, Cambridge,46 N. L. R. B., No. 39.318 BOSTON HERALD-TRAVELER CORPORATION319Massachusetts, collectively referred to hereinafter as the Companies,'the National Labor Relations Board provided for an appropriate hear-ing upon due notice before Thomas H. Ramsey, Trial Examiner. Saidhearing was held in Boston, Massachusetts, on November 13, 1942. TheCompanies, the Globe Newspaper Company, the Post- Publishing Com-pany, the C. I. 0., and International Association of Machinists, Lodge264, A. F. of L., herein called the I. A. M.; appeared, participated, andand were afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues.The Trial Examiner's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.On November 27, 1942, a brief in behalf of the Companies wasfiled which the Board has considered.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTkI.THE BUSINESS OF THE COMPANIESBoston Herald-Traveler Corporation, a Massachusetts corporationhaving its principal place of business in Boston, is engaged in thepublication of the Boston Herald and the Boston Traveler.Approxi-niately 9 percent of the Company's daily newspapers and approxi-mately 15 .percent of its Sunday paper are distributed outside theCommonwealth of Massachusetts..American Newspapers, Inc., a Delaware corporation, is engaged inthe publishing of the Boston Daily Record, the Boston EveningAmerican, and the Boston Sunday Advertiser.A substantial per-centage of said, newspapers is distributed outside the Commonwealthof Massachusetts.Globe Newspaper Company, a Massachusetts corporation, is en-gaged in the publication of the Boston Daily Globe, the BostonEvening Globe, and the Boston Sunday Globe.Approximately 12percent of its daily newspapers and, 17 percent' of its Sunday paperare circulated.and distributed outside the Commonwealth of Massa-chusetts.In the publishing of said newspapers, the above three companiesuse newsprint and other supplies, substantially all of which areshipped from States other than Massachusetts, and from Canada.These Companies subscribe to and receive material from serviceswhich collect news features and photographs in all parts of the UnitedStates and foreign countries and transmit such material to the Com-,' Additions,to and corrections in the list of employers have been made to'conform withthe list of employers set forth in the stipulation of'the parties respecting the appropriatebargaining unit.See Section IV,infra. 320DECISIONS OF, NATIONAL LABOR RELATIONS BOARDpanes.All three companies are members of the Associated Press andreceive advertising which originates outside of Massachusetts.GlobeNewspaper Company and the Herald-Traveler also subscribe to theUnited Press service, and the American to the International NewsService.The Companies concede that they are engaged in commercewithin the meaning of the National Labor Relations Act.Wilson Tisdale Co., Inc., maintaining a garage in South Boston,Massachusetts, is a wholly owned subsidiary corporation of GlobeNewspaper Company, engaged in the' distribution of the newspaperspublished by its parent corporation.Hotel & Railroad News Company, maintaining its principal office inBoston, is engaged in the distribution of the Boston Globe and theBoston Post.The latter is published by the Post Publishing Com-.-pang of Boston.John J. Grady, maintaining a garage in Cambridge, Massachusetts,is engaged in the distribution of the Boston Post.The Boston Daily Newspapers is a joint organization of the fourBoston newspaper companies involved herein, created for the purpose-of bargaining collectively with various labor organizations.III.THE ORGANIZATIONS INVOLVEDOilWorkers International Union, Local No. 381, is a labor organi-'zation affiliated with the Congress of Industrial Organizations, ad-mitting to membership employees of the Companies.International Association of Machinists, Lodge 264, is a labor or-.ganization affiliated with the American- Federation of Labor, admit-ting to membership employees of the Companies.III.THEQUESTION CONCERNINGREPRESENTATIONIn a letter dated August 17, 1942, and at a subsequent conference-with representatives of the Companies, the C. I. O. advised the Com-panies that it represented a majority of the first-, second-, and third-^classgarage employees of the News Company, the American, theHerald-Traveler, and John J. Grady.2- The Companies took the posi-tion that an existing contract with the I. A. M., covering said em-ployees, precluded the Companies from recognizing any other labororganization.The contract with' the I. A. M., referred to above, was executed onDecember 1, 1937, covering the first-, second-, and third-class garage8 At that time, the C.I.0. asserted,no claim over garage employeesof the Wilson Com-pany, but atthe hearing a stipulation,of the parties in respectto the appropriatebargain-ang unit included these employees., 'See SectionIV,infra. BOSTON HERALD-TRAVELER CORPORATION321for a closed shop and automatic reriewil from year to year in theabsence of written notice of a desire to amend by either party not lessthan 60 days prior to the end of any yearly contract period.Thiscontract was renewed, with material modifications, on January 1, 1939,January 1, 1940, and April 1, 1941. The agreement of April 1, 1941,provided for renewal of the preceding contract for 1 year to April 1,1942, with amendments relating to hours of employment and rate'sof pay.On February 1, 1942, a representative of the Companies receivedawritten notice from ' the I. A. M., stating a desire to negotiatechanges in the April 1941 contract.Thereafter, on or about March10, a local of the International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, A. F. of L., herein called theTeamsters' Union, interposed a claim of jurisdiction over the third-class garage employees who were, covered by the I. A. M. contract.In subsequent conferences with the I. A. M., dating from March 19toMay 1, 1942, the Companies offered a wage increase for first- andsecond-class employees, but refused, to make any offers or enter intoany agreement concerning the third-class employees until settlementof the jurisdictional claim of the Teamsters' Union.In a letter dated' May 19, the I. A. M. informed the Companies thatitsmembership had voted to accept the offer of a wage increase forfirst- and second-class employees, but stated that "this is not to be putinto effect unitil such time that an agreement is reached" between theTeamsters' Union and the I. A. M. in respect to the former's juris-dictional claim.On or about August 17, after weeks of stalemate in the jurisdictionaldispute, the garage employees contacted and signed membership cardswith the C. I. O. Thereafter, on September 2, the C. 'I. ' O., havingbeen refused recognition,by the Companies, filed the present petition.The Companies contend that their "basic" contract (December 1,1937), renewed from year to year,,was not "interrupted" or termi-nated by the I. A. M.'s request on February 1 for modifications and,therefore, constitutes a bar to this proceeding.We do not agree.TheI.A. M.'s letter of February 1, 1942, had the effect of opening theexisting contract for the purpose of negotiating changes.During theperiod when a contract is thus opened, the Board will entertain the3This contract was entered into by and between the I. A Al , on the one hand, and theNews Company, the American, the Herald-Traveler, the Wilson Company, and John J.Grady, on the other.The Post Publishing Company and the Globe Newspaper Companywere not parties to the contract, since they do not maintain their own garages, but dis-tribute their newspapers, respectively, through the News Company'and the Wilson Com-pany and through the News Company, and John J. Grady.504086-43-vol. 46-21 . 322DECISIONS OF NATIONAL LABOR RELATIONS BOARDtimely'petition of another labor organization which claims to representa majorityof-the employees covered by the contract.4,'Thus the single question presented by the instant case is whether ornot the C. I. O. asserted its claim, seasonably, or, stated differently,whether the Companies and the I. A. M. consummated a hew' agree-ment priorto notice of the C. I. O.'s claim.The Companies argue,that, approximately 3 months before any claim was asserted by theC. I. 0., the parties entered into a new agreement on May 19, when, inits letter, the I. A. M. accepted the Companies'offerof a wage increasefor first- and second-class garage employees.However, as the Com-panies admit in their brief, the letter of May 19 is susceptible of adifferent interpretation.The language of the letter itself and thecircumstances surrounding its writing demonstrate that the employeesdid not intend to enter into a new. agreement unless and until the j uris-dictional dispute, with the Teamsters' Union was settled.The letterstates:This (the wage increase ,for first and second class garage em-ployees) is not to be put into effect until such time that an agree-ment is reached between all parties to the jurisdictional disputenow pending between the International Association of Machinists,Lodge 264, and the Teamsters' Local 203, concerning GeneralUtilityMen (third class garage employees).Moreover, in describing the reactions of the garage employees to thejurisdictional claim of the Teamsters' Union, John Clayton, a businessagent of the I. A. M. and author of said letter, stated that:Our men said that they went in this together and they were goingto stay there.Our members went to a notary public and signedtheir names that they wouldn't abide by any agreement unless itwas negotiated by Local 264 J. A. M.).That was done at theirown volition.When they told me about it I was pleased to hearthey were that loyal to the organization.From then on my handswere tied.This-attitude on the part of the employees indicates that a resolution,of the jurisdictional dispute was intendedas an essentialprerequisiteto the consummation of a new agreement.IThe doctrine laid down inMatter of Mill B, Inc, division of Irwin d Lyons,partners,doingbusinessunder the assumed name of Irwin d LyonsandInternationalWoodworkersof America,Local 116,C. I.0., 40 N.L.R. B. 346, urged by the Companies as supportfor their contention,has no application to the facts in the instant case. There, the Boarddismissed tip` petition on the grounds that, at the time of the filing of the petition, thecontract'had already been automatically renewed, since neither party to the contract hadserved notice of a desiie to amendSeeMatter ofTheoF. Anderson and Louis Torvinen,partners,d/b/a Swartz Late Lumber CompanyandLumber d Sawnesll Workers Union,Localro 2631,chartered by United Brotherhood of Carpenters and Joiners,of America,affiliatedwiththe A. Fof L, 40 N L. R B 853. BOSTON HERALD-TRAVELER CORPORATION.323In light of these facts, we find that no new agreement was reachedprior to the assertion of the C. I. O.'s claim (August 17) and that the"basic" contract of December 1937 and the subsequent renewals-thereofconstitute no bar to a present determination of representatives sincethe contract was opened up for the negotiation of changes by theI: A. M. on February 1.5A statement of the Regional Director, introduced`in evidence at thehearing, indicates that the C. I. O. represents, a substantial number ofemployees in the unit hereinafter found appropriate.°We find that a question affecting commerce has arisen concerning therepresentation of employees of the Companies, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the National Labor Rela'-tions Act. 'IV. THE APPROPRIATE UNIT'We find, in accordance with a stipulation of the parties, that allfirst-, second-, and third-class garage employees of Hotel & RailroadNews Co., at'a garage at 19 Reed Street, Roxbury, Massachusetts; ofAmerican Newspapers, Inc., at a garage located at 471 Harrison Ave-nue, Boston; of Boston Herald-Traveler Corporation,at a garagelocated at 285 Columbus Avenue, Boston; of Wilson Tisdale Co., Inc.,at a garage'onDorchester Avenue, South' Boston; and of John J.'Grady, at the Kendall Square Garage located in Cambridge,Massa-chusetts, constitute a unit appropriate for the purposes of collective,bargaining within the meaning of Section 9 (b) of the Act.'V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisenbe resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.America,45N L R B 7726The Regional Director stated thatthe C.10 submitted 31 membership cards, all bear-ing apparently genuine original signaturesOf these,12 bore datesin August1942 and 19were undatedAllof the 31 signatures are names of persons whose names appear on a.list of employees containing a total of 35 names.This list was obtained from the I A. Mat the suggestion of the Companies,as one whichwould correctly reflect the names andnumber of employeesins olved.'This is the'saine unit pio^ided for in the contractwith the I. A. Al. The employeesincludedwithinthe unit are engaged in maintenance of trucks used to distribute thenewspapers of the tour publisheis invoked herein5SeeMatter'of Charlton Company, leeandUpholsterers International Union ofl North `324DECISIONS OF NATIONAL .LABOR RELATIONS BOARDDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,'and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDnu cTEnthat, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Hotel & RailroadNews Co. , Boston, Massachusetts, American Newspapers, Inc., Boston,Massachusetts, Boston Herald-Traveler Corporation, Boston, Massa-chusetts,Wilson Tisdale Co., Inc., South Boston, Massachusetts, andJohn J. Grady, Cambridge, Massachusetts, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, tinder the direction and super-vision of the Regional Director for the First Region, acting in, thismatter as agent for the National Labor Relations Board, and subjectto Article III, Section 10, of said Rules and Regulations, among theemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate ofthe Direction herein, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, and. including employees in the armed forces ofthe United States who present themselves in person at the polls, butexcluding employees who have since quit or been discharged for cause,to determine whether they desire to be represented by Oil WorkersInternational Union, Local No. 381 (C. I. 0.), or by InternationalAssociation of Machinists, Lodge 264, A. F. of L., for the purposes ofcollective bargaining, or by neither.MR. GERARDD. REILLY took no part in the consideration of the aboveDecision and Direction of Election..I